                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                           DOCKET NO. 1:19-cr-63-MOC-WCM-1

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 Vs.                                            )                       ORDER
                                                )
 JOSEPH CECIL VANDEVERE,                        )
                                                )
                  Defendant.                    )



         THIS MATTER is before the Court on defendant’s Motion to Dismiss Indictment.

(#17).

         It appears that because the Government has filed a Superseding Bill of Indictment, then

the motion to dismiss may be moot. See United States v. McKay, 30 F.3d 1418, 1420 (11th Cir.

1994) (“Filing a superseding indictment has the same effect as dismissing an original indictment

and filing a new indictment....”); but see United States v. White, 2017 WL 1684860, at *3

(D.S.C. May 3, 2017) (“In the absence of guidance from the Fourth Circuit, the court declines to

adopt the approach taken by these district courts, which often deny such motions without

explanation, and, instead holds to the proposition that logically follows from the decisions of the

courts of appeals: because the filing of a superseding indictment does not void a prior indictment,

a motion to dismiss the prior indictment is not mooted ipso facto by the mere filing of a

superseding indictment.”). Each party shall address, in a brief written memorandum within ten

days of this Order, whether the filing of the Superseding Bill of Indictment has rendered as moot

defendant’s pending motion to dismiss.

         IT IS SO ORDERED.



       Case 1:19-cr-00063-MOC-WCM Document 22 Filed 09/04/19 Page 1 of 2
Signed: September 3, 2019




    Case 1:19-cr-00063-MOC-WCM Document 22 Filed 09/04/19 Page 2 of 2
